66 N.Y.2d 626 (1985)
The People of the State of New York, Respondent,
v.
Armando Pedraza, Appellant.
Court of Appeals of the State of New York.
Argued September 9, 1985.
Decided October 8, 1985.
Jonathan H. Oberman and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Michael J. Eng and Billie Manning of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
Order affirmed. It is clear from this record that the sentencing court did consider "the nature and circumstances of the crime and * * * the history and character of the defendant" (Penal Law § 70.02 [2] [c] [i]), correctly including whether, in view of defendant's physical condition, a sentence of imprisonment would be "unduly harsh". Thus, it cannot be said that the court failed to exercise its discretion or abused that discretion as a matter of law.